--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TIFFANY 10-Q [tiffany-10q_0830.htm]

EXHIBIT 10.162
 
 
GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT, dated as of September 1, 2010 (as amended or restated
from time to time, this “Guaranty”), by Tiffany and Company, a New York
corporation, Tiffany & Co. International, a Delaware corporation and Tiffany &
Co. Japan Inc., a Delaware corporation (together with their respective
successors and assigns, the “Guarantors”) is in favor of each of the Noteholders
(as such term is hereinafter defined).
 
1.  
PRELIMINARY STATEMENT

 
(a) Tiffany & Co., a Delaware corporation (together with its successors and
assigns, the “Company”), has authorized the issuance of its (i) 1.72% Senior
Notes due September 1, 2016 in the aggregate principal amount of Ten Billion Yen
(¥10,000,000,000) (the “Notes”), pursuant to a Note Purchase Agreement, of even
date herewith (as may be amended or restated from time to time, the “Note
Purchase Agreement”), between the Company and the respective purchasers listed
on Schedule A attached thereto (the “Purchasers”).
 
(b) In order to induce the Purchasers to purchase the Notes from the Company,
the Company has agreed that it will cause each Guarantor to guaranty
unconditionally all of the obligations of the Company to pay principal of and
interest and Make-Whole Amount and Swap Reimbursement Amount on the Notes and
all other amounts payable by the Company under the terms of the Notes and the
Note Purchase Agreement pursuant to the terms and provisions hereof.
 
(c) Each Guarantor and the Company are operated as part of one combined business
group and are directly dependent upon each other for and in connection with
their respective business activities and their respective financial resources.
Each Guarantor will receive direct and indirect economic, financial and other
benefits from the indebtedness incurred under the Note Purchase Agreement and
the Notes by the Company, and under this Guaranty by each Guarantor, and the
incurrence of such indebtedness is in the best interests of each Guarantor. The
Company and each Guarantor have induced the Purchasers to purchase the Notes
based on the consolidated financial condition of each Guarantor and the Company.
 
(d) All acts and proceedings required by law and by the certificate of
incorporation and bylaws of each Guarantor necessary to constitute this Guaranty
a valid and binding agreement for the uses and purposes set forth herein in
accordance with its terms have been done and taken, and the execution and
delivery hereof has been in all respects duly authorized.
 
2.  
GUARANTY AND OTHER RIGHTS AND UNDERTAKINGS

 
2.1. Guarantied Obligations.
 
Each Guarantor, in consideration of the execution and delivery of the Note
Purchase Agreement, the purchase of the Notes by the Purchasers and other
consideration, hereby
 
 
 
Page 1
 
 
 

--------------------------------------------------------------------------------

 
irrevocably, unconditionally, absolutely, jointly and severally guarantees, on a
continuing basis, to each holder of Notes (each such holder being referred to
herein as a “Noteholder” and, collectively, as the “Noteholders”), whether such
Note has been issued, is being issued on the date hereof or is hereafter issued
in compliance with the provisions of the Note Purchase Agreement, as and for
each Guarantor’s own debt, until final and indefeasible payment has been made in
cash
 
(a) the due and punctual payment of the principal of and accrued and unpaid
interest (including, without limitation, interest which otherwise may cease to
accrue by operation of any insolvency law, rule, regulation or interpretation
thereof) and Make-Whole Amount, if any, and Swap Reimbursement Amount, if any,
and any other fees and expenses, on the Notes at any time outstanding and the
due and punctual payment of all other amounts payable, and all other
indebtedness owing, by the Company to the Noteholders under the Note Purchase
Agreement and the Notes, in each case when and as the same shall become due and
payable, whether at maturity, pursuant to optional prepayment, by acceleration
or otherwise, all in accordance with the terms and provisions hereof and
thereof, including, without limitation, overdue interest, indemnification
payments and all reasonable costs and expenses incurred by the Noteholders in
connection with enforcing any obligations of the Company under the Note Purchase
Agreement and the Notes; it being the intent of each Guarantor that the guaranty
set forth herein shall be a continuing guaranty of payment and not a guaranty of
collection; and
 
(b) the prompt and complete payment, on demand, of any and all reasonable costs
and expenses incurred by the Noteholders in connection with enforcing the
obligations of such Guarantor hereunder, including, without limitation, the
reasonable fees and disbursements of the Noteholders’ special counsel.
 
All of the obligations set forth in clauses (a) and (b) of this Section 2.1 are
referred to herein as the “Guarantied Obligations” and the guaranty thereof
contained herein is referred to herein as the “Unconditional Guaranty.” The
Unconditional Guaranty is a primary, original and immediate obligation of each
Guarantor and is an absolute, unconditional, continuing and irrevocable guaranty
of payment and performance and shall remain in full force and effect until the
full, final and indefeasible payment in cash of the Guarantied Obligations.
 
2.2. Performance Under the Note Purchase Agreement.
 
In the event the Company fails to pay, perform. keep, observe, or fulfill any
Guarantied Obligation specified in clause (a) of Section 2.1 in the manner
provided in the Notes or in the Note Purchase Agreement, each Guarantor shall
cause forthwith to be paid the moneys in respect of which such failure has
occurred in accordance with the terms and provisions of the Note Purchase
Agreement and the Notes. In furtherance of the foregoing, if an Event of Default
shall exist, the Guarantied Obligations shall, in the manner and subject to the
limitations provided in the Note Purchase Agreement for the acceleration of the
Notes, forthwith become due and payable without notice, regardless of whether
the acceleration of the Notes shall be stayed, enjoined, delayed or otherwise
prevented.
 
 
 
 
Page 2
 
 
 

--------------------------------------------------------------------------------

 
2.3. Releases.
 
Each Guarantor consents and agrees that, without notice to or by any Guarantor
and without impairing, releasing, abating, deferring, suspending, reducing,
terminating or otherwise affecting the obligations of each Guarantor hereunder,
each Noteholder, in the manner provided herein, by action or inaction, may:
 
(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, any one or more of the Notes, the Note Purchase Agreement, any other
guaranty thereof or agreement or instrument related thereto or hereto;
 
(b) assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;
 
(c) grant waivers, extensions, consents and other indulgences to the Company or
any other Guarantor or guarantors in respect of any one or more of the Notes,
the Note Purchase Agreement, any other guaranty thereof or any agreement or
instrument related thereto or hereto;
 
(d) amend, modify or supplement in any manner and at any time (or from time to
time) any one or more of the Notes, the Note Purchase Agreement, any other
guaranty thereof or any agreement or instrument related hereto;
 
(e) release or substitute any one or more of the endorsers or guarantors of the
Guarantied Obligations whether parties hereto or not; and
 
(f) sell, exchange, release, surrender or enforce, by action or inaction, any
property at any time pledged or granted as security in respect of the Guarantied
Obligations, whether so pledged or granted by the Company, each Guarantor or
another guarantor of the Company’s obligations under the Note Purchase
Agreement, the Notes, any other guaranty thereof or any agreement or instrument
related hereto.
 
2.4. Waivers.
 
To the fullest extent permitted by law, each Guarantor does hereby waive:
 
(a) any notice of:
 
(i) acceptance of the Unconditional Guaranty;
 
(ii) any purchase of the Notes under the Note Purchase Agreement, or the
creation, existence or acquisition of any of the Guarantied Obligations, or the
amount of the Guarantied Obligations, subject to each Guarantor’ rights to make
inquiry of each Noteholder to ascertain the amount of the Guarantied Obligations
owing to such Noteholder at any reasonable time;
 
                 (iii) any adverse change in the financial condition of the
Company or any other fact that might increase, expand or affect each Guarantor’s
risk hereunder;
 
 
 
Page 3
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(iv) presentment for payment, demand, protest, and notice thereof as to the
Notes or any other instrument;
 
(v) any Default or Event of Default; and
 
(vi) any notice or demand of any kind or nature whatsoever to which each
Guarantor might otherwise be entitled (except if such notice or demand is
specifically otherwise required to be given to such Guarantor pursuant to the
terms of this Guaranty);
 
(b) any right, by statute or otherwise, to require any Noteholder to institute
suit against the Company or any other guarantor or to exhaust the rights and
remedies of any Noteholder against the Company or any other guarantor, each
Guarantor being bound to the payment of each and all Guarantied Obligations,
whether now existing or hereafter accruing, as fully as if such Guarantied
Obligations were directly owing to the Noteholders by each Guarantor;
 
(c) the benefit of any stay (except in connection with a pending appeal),
valuation, appraisal, redemption or extension law now or at any time hereafter
in force which, but for this waiver, might be applicable to any sale of property
of any Guarantor made under any judgment, order or decree based on this
Guaranty, and each Guarantor covenants that it will not at any time insist upon
or plead, or in any manner claim or take the benefit or advantage of, such law;
and
 
(d) any defense or objection to the absolute, primary, continuing nature, or the
validity, enforceability or amount of the Unconditional Guaranty, including,
without limitation, any defense based on (and the primary, continuing nature,
and the validity, enforceability and amount of the Unconditional Guaranty shall
be unaffected by), any of the following:
 
(i) any change in future conditions;
 
(ii) any change of law;
 
(iii) any invalidity or irregularity with respect to the issuance or assumption
of any obligations (including, without limitation, the Note Purchase Agreement,
the Notes or any agreement or instrument related hereto) by the Company or any
other Person;
 
(iv) the execution and delivery of any agreement at any time hereafter
(including, without limitation, the Note Purchase Agreement, the Notes or any
agreement or instrument related hereto) of the Company or any other Person;
 
 
 
 
Page 4
 
 
 

--------------------------------------------------------------------------------

 
(v) the genuineness, validity, regularity or enforceability of any of the
Guarantied Obligations;
 
(vi) any default, failure or delay, willful or otherwise, in the performance of
any obligations by the Company or any Guarantor;
 
(vii) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company or any Guarantor, or sequestration or seizure of any
property of the Company or any Guarantor, or any merger, consolidation,
reorganization, dissolution, liquidation or winding up or change in corporate
constitution or corporate identity or loss of corporate identity of the Company
or any Guarantor;
 
(viii) any disability or other defense of the Company or any Guarantor to
payment and performance of all Guarantied Obligations other than the defense
that the Guarantied Obligations shall have been fully and finally performed and
indefeasibly paid in cash;
 
(ix) the cessation from any cause whatsoever of the liability of the Company or
any Guarantor in respect of the Guarantied Obligations (other than as provided
herein), and any other defense that any Guarantor may otherwise have against the
Company or any Noteholder;
 
(x) impossibility or illegality of performance on the part of the Company or any
Guarantor under the Note Purchase Agreement, the Notes or this Guaranty;
 
(xi) any change of the circumstances of the Company, any Guarantor or any other
Person, whether or not foreseen or foreseeable, whether or not imputable to the
Company or any Guarantor, including, without limitation, impossibility of
performance through fire, explosion, accident, labor disturbance, floods,
droughts, embargoes, wars (whether or not declared), civil commotions, acts of
God or the public enemy, delays or failure of suppliers or carriers, inability
to obtain materials, economic or political conditions, or any other causes
affecting performance, or any other force majeure, whether or not beyond the
control of the Company or any Guarantor and whether or not of the kind
hereinbefore specified;
 
(xii) any attachment, claim, demand, charge, Lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges, Liens or encumbrances of
any nature, foreseen or unforeseen, incurred by any Person, or against any sums
payable under the Note Purchase Agreement or the Notes or any agreement or
instrument related hereto so that such sums would be rendered inadequate or
would be unavailable to make the payment as herein provided;
 
 
 
 
Page 5
 
 
 

--------------------------------------------------------------------------------

 
(xiii) any change in the ownership of the equity securities of the Company, any
Guarantor or any other Person liable in respect of the Notes; or
 
(xiv) any other action, happening, event or reason whatsoever that shall delay,
interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company or any Guarantor of any of their obligations under
the Note Purchase Agreement, the Notes or this Guaranty.
 
2.5. Certain Waivers of Subrogation, Reimbursement and Indemnity.
 
Each Guarantor hereby acknowledges and agrees that:
 
(a) no Guarantor shall have any right of subrogation, contribution,
reimbursement, or indemnity whatsoever in respect of the Guarantied Obligations,
and no right of recourse to or with respect to any assets or property of the
Company;
 
(b) no Guarantor will file any claims against the Company or the estate of the
Company in the course of any proceeding under any applicable bankruptcy or
insolvency law in respect of the rights referred to in this Section 2.5; and
 
(c) each holder of Notes may specifically enforce the provisions of this
Section.
 
2.6. Indemnity.
 
As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees with the Noteholders that,
should the Guarantied Obligations not be recoverable from any Guarantor for any
reason whatsoever (including, without limitation, by reason of any provision of
the Note Purchase Agreement, the Notes or any other agreement or instrument
executed in connection therewith being or becoming void, unenforceable or
otherwise invalid under any applicable law) then, notwithstanding any knowledge
thereof by any Noteholder at any time, each Guarantor as sole, original and
independent obligor, upon demand by the Noteholders, will make payment of the
Guarantied Obligations to the Noteholders by way of a full indemnity in such
currency and otherwise in such manner as is provided in the Note Purchase
Agreement and the Notes.
 
2.7. Invalid Payments.
 
Each Guarantor further agrees that, to the extent the Company makes a payment or
payments to any Noteholder, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required, for any of the foregoing reasons or for any other reason, to be
repaid or paid over to a custodian, trustee, receiver or any other party or
officer under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction, state
or federal law, or any common law or equitable cause, then to the extent of such
payment or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made and each Guarantor shall be primarily liable for such obligation.
 
 
 
Page 6
 
 
 

--------------------------------------------------------------------------------

 
2.8. Marshaling.
 
Each Guarantor consents and agrees that each Noteholder, and each Person acting
for the benefit of each Noteholder, shall be under no obligation to marshal any
assets in favor of any Guarantor or against or in payment of any or all of the
Guarantied Obligations.
 
2.9. Subordination, Subrogation, Etc.
 
Each Guarantor agrees that any present or future indebtedness, obligations or
liabilities of the Company to any Guarantor shall be fully subordinate and
junior in right and priority of payment to any present or future indebtedness,
obligations or liabilities of the Company to the Noteholders. Each Guarantor
waives any right of subrogation to the rights of the Noteholders against the
Company or any other Person obligated for payment of the Guarantied Obligations
and any right of reimbursement, contribution or indemnity whatsoever (including,
without limitation, any such right as against any other guarantor) arising or
accruing out of any payment that any Guarantor may make pursuant to this
Guaranty, and any right of recourse to security for the debts and obligations of
the Company, unless and until the entire amount of the Guarantied Obligations
shall have been paid in full.
 
2.10. Subordination of Affiliate Obligations.
 
In the event that, for any reason whatsoever, the Company or a Person obligated
in respect of the Guarantied Obligations pursuant to another guaranty, is now or
hereafter becomes indebted to any Guarantor in any manner (an “Affiliate
Obligation”), such Guarantor agrees that the amount of such Affiliate
Obligation, interest thereon, and all other amounts due with respect thereto,
shall, at all times during the existence of a Default or an Event of Default, be
subordinate as to time of payment and in all other respects to all the
Guarantied Obligations, and that such Guarantor shall not be entitled to enforce
or receive payment thereof until all sums then due and owing to the Noteholders
in respect of the Guarantied Obligations shall have been paid in full, except
that such Guarantor may enforce any obligations in respect of any such Affiliate
Obligation owing to such Guarantor from the Company or such indebted Person so
long as all proceeds in respect of any recovery from such enforcement, to the
extent of all amounts owing with respect to this Guaranty, shall be held by such
Guarantor in trust for the benefit of the Noteholders. If any other payment,
other than pursuant to the immediately preceding sentence, shall have been made
to any Guarantor by the Company or such indebted Person on any such Affiliate
Obligation during any time that a Default or an Event of Default exists and
there are Guarantied Obligations outstanding, such Guarantor shall hold in trust
all such payments, to the extent of all amounts owing with respect to this
Guaranty, for the benefit of the Noteholders.
 
 
 
Page 7
 
 
 

--------------------------------------------------------------------------------

 
2.11. Set-off, Counterclaim or Other Deductions.
 
Except as otherwise required by law, each payment by any Guarantor shall be made
without set-off, counterclaim or other deduction.
 
2.12. Election by Guarantors to Perform Obligations.
 
Any election by any Guarantor to pay or otherwise perform any of the obligations
of the Company under the Notes, the Note Purchase Agreement or any agreement or
instrument related hereto shall not release the Company, such Guarantor or any
other guarantor from such obligations or any of such Person’s other obligations
under the Notes, the Note Purchase Agreement or any agreement or instrument
related hereto.
 
2.13. No Election of Remedies by Noteholders.
 
Each Noteholder shall, individually or collectively, have the right to seek
recourse against any Guarantor to the fullest extent provided for herein for
such Guarantor’s obligations under this Guaranty in respect of the Guarantied
Obligations. No election to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of such
Noteholder’s right to proceed in any other form of action or proceeding or
against other parties unless such Noteholder has expressly waived such right in
writing. Specifically, but without limiting the generality of the foregoing, no
action or proceeding by any Noteholder against the Company or any Guarantor
under any document or instrument evidencing obligations of the Company or any
Guarantor to such Noteholder shall serve to diminish the liability of any
Guarantor under this Guaranty, except to the extent that such Noteholder finally
and unconditionally shall have realized payment by such action or proceeding.
 
2.14. Separate Action; Other Enforcement Rights.
 
Each of the rights and remedies granted under this Guaranty to each Noteholder
in respect of the Notes held by such Noteholder may be exercised by such
Noteholder with notice by such Noteholder to, but without the consent of or any
other action by, any other Noteholder; provided, however, that the maturity of
the Notes may only be accelerated in accordance with the provisions of the Note
Purchase Agreement or operation of law. Each Noteholder may proceed to protect
and enforce the Unconditional Guaranty by suit or suits or proceedings in
equity, at law or in bankruptcy, and whether for the specific performance of any
covenant or agreement contained herein or in execution or aid of any power
herein granted or for the recovery of judgment for the obligations hereby
guarantied or for the enforcement of any other proper, legal or equitable remedy
available under applicable law.
 
2.15. Noteholder Set-off.
 
Each Noteholder shall have, to the fullest extent permitted by law and this
Guaranty, a right of set-off against any and all credits and any and all other
property of any or all of the Guarantors or any other Person, now or at any time
whatsoever, with or in the possession of, such Noteholder, or anyone acting for
such Noteholder, to ensure the full performance of any and all obligations of
each Guarantor hereunder.
 
 
 
 
Page 8
 
 
 

--------------------------------------------------------------------------------

 
2.16. Delay or Omission; No Waiver.
 
No course of dealing on the part of any Noteholder and no delay or failure on
the part of any such Person to exercise any right hereunder shall impair such
right or operate as a waiver of such right or otherwise prejudice such Person’s
rights, powers and remedies hereunder.  Every right and remedy given by the
Unconditional Guaranty or by law to any Noteholder may be exercised from time to
time as often as may be deemed expedient by such Person.
 
2.17. Restoration of Rights and Remedies.
 
If any Noteholder shall have instituted any proceeding to enforce any right or
remedy under the Unconditional Guaranty or under any Note held by such
Noteholder, and such proceeding shall have been dismissed, discontinued or
abandoned for any reason, or shall have been determined adversely to such
Noteholder, then and in every such case each such Noteholder, the Company and
each Guarantor shall, except as may be limited or affected by any determination
(including, without limitation, any determination in connection with any such
dismissal) in such proceeding, be restored severally and respectively to its
respective former positions hereunder and thereunder, and thereafter, subject as
aforesaid, the rights and remedies of such Noteholders shall continue as though
no such proceeding had been instituted.
 
2.18. Cumulative Remedies.
 
No remedy under this Guaranty, the Note Purchase Agreement or the Notes is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given pursuant to this
Guaranty, the Note Purchase Agreement or the Notes.
 
2.19. Notices in Respect of Payments.
 
If any Guarantor shall pay to any Noteholder any amount in respect of the
Guarantied Obligations, such Guarantor, within five (5) Business Days after
making such payment, shall provide notice of such payment to each other
Noteholder.
 
2.20. Limitation on Guarantied Obligation.
 
Notwithstanding anything in Section 2.1 or elsewhere in this Guaranty, the Note
Purchase Agreement or the Notes to the contrary, the obligations of each
Guarantor to pay the Guaranteed Obligations hereunder shall at each point in
time be limited to an aggregate amount equal to the greatest amount that would
not result in such obligations being subject to avoidance, or otherwise result
in such obligations being unenforceable, at such time under applicable law
(including, without limitation, to the extent, and only to the extent,
applicable to each Guarantor, Section 548 of the Bankruptcy Code of the United
States of America and any comparable provisions of the law of any other
jurisdiction, any capital preservation law of any jurisdiction and any other law
of any jurisdiction that at such time limits the enforceability of the
obligations of such Guarantor hereunder).
 
 
 
 
Page 9
 
 
 

--------------------------------------------------------------------------------

 
2.21. Confirmation of Guaranty.
 
Promptly following the request of any holder of Notes in connection with any
issuance of additional Notes pursuant to the terms of the Note Purchase
Agreement, each Guarantor agrees to confirm in writing that the Unconditional
Guaranty hereunder extends to the obligations of the Company evidenced by such
newly issued Notes, and that such Notes are Guarantied Obligations hereunder.
 
3.  
INTERPRETATION OF THIS GUARANTY

 
3.1. Terms Defined.
 
For purposes of this Guaranty, the following terms have the meanings specified
below or provided for in the Section of this Guaranty referred to immediately
following such term (such definitions to be equally applicable to both the
singular and plural forms of the terms defined). Capitalized terms used herein
and not otherwise defined herein have the meaning specified in the Note Purchase
Agreement.
 
Affiliate Obligation ¾ Section 2.10.
 
Company ¾ Section 1(a).
 
Guarantied Obligations ¾ Section 2.1.
 
Guarantors ¾ has the meaning assigned to such term in the introductory paragraph
hereof.
 
Note Purchase Agreement ¾ Section 1(a).
 
Noteholder ¾ Section 2.1.
 
Notes ¾ Section 1(a).
 
Person ¾ means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
 
Purchasers ¾ Section 1(a).
 
Unconditional Guaranty ¾ Section 2.1.
 
 
 
 
Page 10
 
 
 

--------------------------------------------------------------------------------

 
3.2. Section Headings and Construction.
 
(a) Section Headings, etc. The titles of the Sections appear as a matter of
convenience only, do not constitute a part hereof and shall not affect the
construction hereof. The words “herein,” “hereof,” “hereunder” and “hereto”
refer to this Guaranty as a whole and not to any particular Section or other
subdivision.
 
(b) Construction. Each covenant contained herein shall be construed (absent an
express contrary provision herein) as being independent of each other covenant
contained herein, and compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with one or more
other covenants.
 
4.  
WARRANTIES AND REPRESENTATIONS

 
Guarantors warrant and represent, as of the date hereof, that each of the
warranties and representations made by the Company in Section 5 of the Note
Purchase Agreement with respect to each Guarantor are true with respect to each
Guarantor on the date hereof.
 
5.  
GENERAL COVENANTS

 
Each Guarantor covenants and agrees that on and after the date hereof and so
long as any of the Guarantied Obligations shall be outstanding:
 
5.1. Undertakings in the Note Purchase Agreement.
 
Each Guarantor will comply with each of the undertakings of the Company in the
Note Purchase Agreement in respect of which the Company undertakes to cause such
Guarantor to comply with such undertakings, as if such undertakings (as they
apply to the Guarantors) were set forth at length herein as the undertakings of
such Guarantor.
 
5.2. Payment of Notes and Maintenance of Offices.
 
Each Guarantor will punctually pay, or cause to be paid, all of the Guarantied
Obligations when due and all other payment obligations required of it hereunder
and will maintain an office at its address as set forth pursuant to Section 6.3
where notices, presentations and demands in respect of this Guaranty may be made
upon it. Such office will be maintained at such address until such time as such
Guarantor shall notify the Noteholders of any change of location of such office.
 
5.3. Further Assurances.
 
Each Guarantor will cooperate with the Noteholders and execute such further
instruments and documents as the Noteholders shall reasonably request to carry
out, to the reasonable satisfaction of the Noteholders, the transactions
contemplated by the Note Purchase Agreement, the Notes and this Guaranty.
 
 
 
Page 11
 
 
 

--------------------------------------------------------------------------------

 
6.  
MISCELLANEOUS

 
6.1. Successors and Assigns.
 
(a) Whenever any Guarantor or any of the parties to the Note Purchase Agreement
is referred to, such reference shall be deemed to include the successors and
assigns of such party, and all the covenants, promises and agreements contained
in this Guaranty by or on behalf of such Guarantor shall bind the successors and
assigns of such Guarantor and shall inure to the benefit of each of the
Noteholders from time to time whether so expressed or not and whether or not an
assignment of the rights hereunder shall have been delivered in connection with
any assignment or other transfer of Notes.
 
(b) Each Guarantor agrees to take such action as may be reasonably requested by
any Noteholder in connection with the purchase by such Noteholder or the
transfer of the Notes of such Noteholder in accordance with the requirements of
the Note Purchase Agreement in connection with providing an executed copy of
this Guaranty to the new Noteholder or Noteholders of such Notes; provided,
however, that no additional obligations of such Guarantor shall thereby be
created (beyond what is provided by this Guaranty).
 
6.2. Partial Invalidity.
 
The unenforceability or invalidity of any provision or provisions hereof shall
not render any other provision or provisions contained herein unenforceable or
invalid.
 
6.3. Communications.
 
All communications hereunder shall be in writing, shall be delivered in the
manner required by the Note Purchase Agreement, and shall be addressed, if to
any Guarantor, at the applicable address set forth on Annex 1 hereto, and if to
any of the Noteholders:
 
(a) if such Noteholder is a Purchaser, at the address for such Noteholder set
forth on Schedule A to the Note Purchase Agreement, and further including any
parties referred to on such schedules (which are required to receive notices in
addition to such Noteholder, and
 
(b) if such Noteholder is not a Purchaser, at the address for such Noteholder
set forth in the register for the registration and transfer of Notes maintained
pursuant to Section 13.1 of the Note Purchase Agreement,
 
or to any such party at such other address as such party may designate by notice
duly given in accordance with this Section 6.3. Notices shall be deemed given
only when actually received.
 
6.4. Governing Law.
 
THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
 
 
Page 12
 
 
 
 

--------------------------------------------------------------------------------

 
6.5. Effective Date.
 
This Guaranty shall be effective as of the date first written above.
 
6.6. Benefits of Guaranty Restricted to Noteholders.
 
Nothing express or implied in this Guaranty is intended or shall be construed to
give to any Person other than each Guarantor and the Noteholders any legal or
equitable right, remedy or claim under or in respect hereof or any covenant,
condition or provision therein or herein contained; and all such covenants,
conditions and provisions are and shall be held to be for the sole and exclusive
benefit of each Guarantor and the Noteholders.
 
6.7. Survival of Representations and Warranties.
 
All representations and warranties contained herein or made in writing by each
Guarantor in connection herewith shall survive the execution and delivery
hereof.
 
6.8. Expenses.
 
(a) Each Guarantor shall pay when billed the reasonable costs and expenses
(including reasonable attorneys’ fees) incurred by the Noteholders in connection
with the consideration, negotiation, preparation or execution of any amendments,
waivers, consents, standstill agreements and other similar agreements with
respect hereto (whether or not any such amendments, waivers, consents,
standstill agreements or other similar agreements are executed).
 
(b) At any time when any of the Company or the Guarantors and the Noteholders
are conducting restructuring or workout negotiations in respect hereof, or a
Default or Event of Default exists, each Guarantor shall pay when billed the
reasonable costs and expenses (including reasonable attorneys’ fees of one firm
of attorneys and the reasonable fees of one firm of professional advisors)
incurred by the Noteholders in connection with the assessment, analysis or
enforcement of any rights or remedies that are or may be available to the
Noteholders.
 
(c) If each Guarantor shall fail to pay when due any principal of, or interest
on, or any other amount due in respect of any Note, each Guarantor shall pay to
each Noteholder, to the extent permitted by law, such amounts as shall be
sufficient to cover the costs and expenses, including but not limited to
reasonable attorneys’ fees, incurred by such Noteholder in collecting any sums
due on the Notes.
 
6.9. Amendment.
 
This Guaranty may be amended only in a writing executed by each Guarantor and
each Noteholder.
 
 
 
Page 13
 
 
 

--------------------------------------------------------------------------------

 
6.10. Survival.
 
So long as the Guarantied Obligations and all payment obligations of each
Guarantor hereunder shall not have been fully and finally performed and
indefeasibly paid, the obligations of each Guarantor hereunder shall survive the
transfer and payment of any Note and the payment in full of all the Notes.
 
6.11. Entire Agreement.
 
This Guaranty constitutes the final written expression of all of the terms
hereof and is a complete and exclusive statement of those terms.
 
6.12. Duplicate Originals.
 
Two or more duplicate counterpart originals hereof may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument.
 
6.13. Waiver of Jury Trial; Consent to Jurisdiction; Etc.
 
(a) Waiver of Jury Trial.  THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY OR ANY OF
THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY.
 
(b) Consent to Jurisdiction. ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR ANY OF THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREBY OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE
ANY JUDGMENT IN RESPECT OF ANY BREACH UNDER THIS GUARANTY OR ANY DOCUMENT OR
AGREEMENT CONTEMPLATED HEREBY MAY BE BROUGHT BY SUCH PARTY IN ANY FEDERAL
DISTRICT COURT LOCATED IN NEW YORK CITY, NEW YORK, OR ANY NEW YORK STATE COURT
LOCATED IN NEW YORK CITY, NEW YORK AS SUCH PARTY MAY IN ITS SOLE DISCRETION
ELECT, AND BY THE EXECUTION AND DELIVERY OF THIS GUARANTY, THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NON-EXCLUSIVE IN PERSONAM
JURISDICTION OF EACH SUCH COURT, AND EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES AND AGREES NOT TO ASSERT IN ANY PROCEEDING BEFORE ANY TRIBUNAL, BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT SUBJECT TO THE IN
PERSONAM JURISDICTION OF ANY SUCH COURT IN ADDITION, EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY DOCUMENT,
AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY BROUGHT IN ANY SUCH COURT, AND
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
 
 
Page 14
 
 
 

--------------------------------------------------------------------------------

 
(c) Service of Process. EACH PARTY HERETO IRREVOCABLY AGREES THAT PROCESS
PERSONALLY SERVED OR SERVED BY U.S. REGISTERED MAIL AT THE ADDRESSES PROVIDED
HEREIN FOR NOTICES SHALL CONSTITUTE, TO THE EXTENT PERMITTED BY LAW, ADEQUATE
SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY DOCUMENT, AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY,
OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT IN
RESPECT OF ANY BREACH HEREUNDER OR UNDER ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY. RECEIPT OF PROCESS SO SERVED SHALL BE CONCLUSIVELY PRESUMED AS EVIDENCED
BY A DELIVERY RECEIPT FURNISHED BY THE UNITED STATES POSTAL SERVICE OR ANY
COMMERCIAL DELIVERY SERVICE.
 
(d) Other Forums. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY
OF ANY HOLDER OF NOTES TO SERVE ANY WRITS, PROCESS OR SUMMONSES IN ANY MANNER
PERMITTED BY APPLICABLE LAW OR TO OBTAIN JURISDICTION OVER ANY GUARANTOR IN SUCH
OTHER JURISDICTION, AND IN SUCH OTHER MANNER, AS MAY BE PERMITTED BY APPLICABLE
LAW.
 
[Remainder of page intentionally left blank. Next page is signature page.]
 
 
 
 
 
 
 
Page 15

 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed on
each Guarantor’s behalf by a duly authorized officer of each such Guarantor.
 
TIFFANY AND COMPANY


 


 
By:      /s/ Patrick B.
Dorsey                                                          
                       Name: Patrick B. Dorsey
Title:   Senior Vice President, Secretary
    and General Counsel
 
TIFFANY & CO. INTERNATIONAL
 


 
 
By:      /s/ Patrick B.
Dorsey                                                              
                        Name: Patrick B. Dorsey
Title:   Vice President
 
TIFFANY & CO. JAPAN INC.
 

 
 
By:      /s/ Patrick B.
Dorsey                                                              
                        Name: Patrick B. Dorsey
Title:   Vice President
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


 
ANNEX 1
 
 
ADDRESSES OF GUARANTORS
 
Tiffany and Company
c/o Tiffany & Co.
727 Fifth Avenue
New York, New York 10022
Attn: Chief Financial Officer
Fax:   (212) 230-5336
 
Tiffany & Co. International
c/o Tiffany & Co.
727 Fifth Avenue
New York, New York 10022
Attn: Chief Financial Officer
Fax:    (212) 230-5336
 
Tiffany & Co. Japan Inc.
c/o Tiffany & Co.
727 Fifth Avenue
New York, New York 10022
Attn:  Chief Financial Officer
Fax:     (212) 230-5336
 
 
 
 
 
 
 
 

